 Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 1 of 13 PageID #: 54


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                  §
 Liberty Shipholding, Inc.,                       §
                                                  §
       Plaintiff,                                 § CIVIL ACTION 1:21-cv-01265-UNA
                                                  §
 v.                                               § IN ADMIRALTY, Rule 9(h)
                                                  §
 Western Bulk Carriers AS,                        §
                                                  §
        Defendant,                                §
                                                  §
 and                                              §
                                                  §
 CEMEX Construction Materials Atlantic, LLC       §
                                                  §
 CEMEX Construction Materials Florida, LLC        §
                                                  §
 CEMEX Construction Materials Houston, LLC        §
                                                  §
 CEMEX Construction Materials Pacific, LLC        §
                                                  §
 CEMEX Construction Materials South, LLC          §
                                                  §
 CEMEX Corp..                                     §
                                                  §
 CEMEX Southeast LLC                              §
                                                  §
 Nitron Group LLC                                 §
                                                  §
 Livingston International, Inc.                   §
                                                  §
 CSC Sugar, LLC,                                  §
                                                  §
        Garnishees                                §




            VERIFIED COMPLAINT WITH REQUEST FOR ISSUANCE OF
           PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

       Liberty Shipholding, Inc. (formerly Quiana Navigation SA, herein, “Liberty” or

“Owners”) brings this action against Western Bulk Carriers AS (“WBC” or “Charterers”) quasi
 Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 2 of 13 PageID #: 55


in rem pursuant to Supplemental Rule B for Certain Admiralty and Maritime Claims, requesting

the issue of writs of maritime attachment and garnishment including against Garnishees and

states as follows:

                                     Jurisdiction and Venue

        1.      This is an action within this Court’s admiralty jurisdiction pursuant to 28 U.S.C. §

1333 and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h). Liberty further brings

this action pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1, 8 because it involves a

maritime transaction (charter party) and Liberty hereby demands security for arbitration

proceedings in London (the “London Arbitration”), pursuant to the charter party terms.

        2.      Venue is proper in this District because the Garnishees are within the meaning of

Supplemental Rule B located, can be found, and/or can be served with process in this District.

        3.      Venue is also proper in this District because Defendant’s property is or soon will

be in this District.

        4.      Defendant cannot be found in this District within the meaning of Supplemental

Rule B.

                                            The Parties

        5.      Liberty (“Owners”) is a corporation organized under the laws of Marshall Islands

and at all times relevant to this action the owner of the M/V CARAVOS LIBERTY (herein, the

“Vessel”). Liberty chartered the Vessel to WBC pursuant to a charter party agreement dated

February 20, 2020 (the “Charterparty”).

        6.      WBC (“Charterers”) is a corporation organized under the laws of Norway and

chartered the Vessel from Liberty. WBC, as detailed herein, wrongfully has breached the

Charterparty and failed or refused to pay Liberty as the Charterparty and related documents

require.



                                                -2-
 Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 3 of 13 PageID #: 56


       7.     Garnishees each are entities with offices or agents located in this District which,

on information and belief as detailed below, Liberty reasonably believes hold accounts which are

the property of and/or owing to WBC.

                                              Facts

       8.     By the Charterparty, the Owners chartered the Vessel to the Charterers for “1

TCT ALWAYS VIA SPS SBS SAS AA AWIWL/INCL VIA BRAZIL INT SANTOS WITH

SUGAR/GRAINS TO BANGLADESH INTENTION CHITTAGONG,” at a rate of hire of

$12,000 per day pro rata plus a ballast bonus of $200,000.

       9.     The terms of the Charterparty were set out in a fixture recap (the “Recap”) dated

21 February 2020, which in turn incorporated a previous charterparty dated 25 November 2019

on an amended NYPE form, and included amongst others the following express terms:

       a.     “[Recap clause 7] REDEL DLOSP 1 SP PG/BANGLADESH INT

CHITTAGONG PICO ATDNSHINC. [Recap clause 8]. HIRE 12,000 PDPR + 200,000 GBB

HIRE PAYABLE 15 DAYS IN ADVANCE… [Recap clause 10] CVE 1,500 PMPR [Recap

clause 11] … BOR SHALL ABOUT THE SAME AS ON DELIVERY BUT SAME GRADES.

ABOUT MEANING +/- 5%. ANY VLSFO LEFT ON REDELIVERY SHALL BE ACQUIRED

BY OWNERS AT 485/MT. …

       b.     Clause 31 – Bunker Clause

              … Owners to have the option to bunker the vessel at their time, risk and expenses
              during the currency of this charter party provided same does not interfere with
              Charterers’ operations, including arrival draft, and draft restrictions in loading and
              discharge ports and bunker intake…

       c.     Clause 44 - Cargo Claim

              Cargo claims to be settled in accordance with NYPE Interclub Agreement as
              amended in 1/9/1996 or any later amendments on September, 2011. However,
              Charterers will not grant any time extension to cargo interests or settle any cargo
              claim without Owners’ prior written consent



                                               -3-
 Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 4 of 13 PageID #: 57


       d.      Clause 51

               Charterers have the option to redeliver the vessel with uncleaned holds against a
               lumpsum payment of 5,000 in lieu of hold cleaning excluding removal of lashing
               material dunnage and debris.

       e.      Clause 59

               … Vessel not to be ordered to infested areas or to ports where world sanitary
               organisations have declared contagious diseases.

       f.      Clause 96

               … d) … prior to the Vessel’s delivery a joint divers inspection shall be carried out
               and in case the vessel’s underwater parts are found dirty (hull, rudder or propeller
               found fouled with slime, algae, sea weeds and/or barnacles), then Charterers to
               arrange for their full cleaning and or polishing at their time and expense. If the
               vessels underwater parts are found dirty the cost of the underwater inspection
               shall be borne by Charterers, otherwise shared equally between the parties.”

       10.     Clause 8 of the Inter-Club Agreement (which was incorporated into the

Charterparty pursuant to clause 44, as set out above) provided as follows:

       “Cargo claims shall be apportioned as follows: …

       (d) All other cargo claims whatsoever (including claims for delay to cargo):

       50% Charterers
       50% Owners

       unless there is clear and irrefutable evidence that the claim arose out of the act or
       neglect of one or the other (including their servants or sub-contractors) in which case
       that party shall then bear 100% of the claim.”

       11.     Further, it was an implied term of the Charterparty that the Charterers would

indemnify the Owners against the consequences of complying with the Charterers’ orders,

unless, by the Charterparty, the Owners consented to bear the loss damage or liability in

question.

       12.     The Vessel was delivered into service at Santos, Brazil on 1 March 2020 at 17:48

UTC with 105.008 mt low sulfur marine gas oil (LSMGO) and 0 mt very low sulfur fuel oil




                                               -4-
 Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 5 of 13 PageID #: 58


(VLSFO) on board. Charterers supplied 941.031 mt VLSFO to the Vessel at Santos on 12

March 2020.

       13.     On 13 March 2020, pursuant to orders given by the Charterers on 24 February

2020, the Vessel loaded a cargo of 55,000 mt of Brazilian Raw Cane Sugar in bulk (the

“Cargo”), to be discharged at Chittagong, Bangladesh.

       14.     On 29 March 2020 Owners stemmed 599.996mt VLSFO for their own account at

Port Elizabeth. This VLSFO was Owners’ bunkers and were not for Charterers’

consumption during the Charterparty.

       15.     On 21 April 2020, the Owners wrote to the Charterers pointing out that the World

Health Organization (“WHO”) had reported an increasing number of confirmed cases and deaths

in Bangladesh, and as such the Charterers were in breach of clause 59 of the Charterparty by

ordering the Vessel to discharge at Chittagong. The Owners therefore invited the Charterers to

provide legitimate orders to proceed to an alternative port as a matter of urgency.

       16.     The Vessel arrived at the port of Chittagong and tendered Notice of Readiness

(“NOR”) at 10:54 local time on 22 April 2020. Later that day, the Charterers wrote to the

Owners denying that they were in breach of clause 59 and insisting that the Vessel discharge at

Chittagong. The email proceeded to threaten to place the Vessel off-hire in the event that the

Owners did not comply with the Charterers’ orders.

       17.     The Owners responded to that email later on 22 April 2020, noting that, as of 21

April 2020, the World Health Organization (WHO) had confirmed 3,382 coronarivus cases in

Bangladesh, that the number of new cases was rising daily, and that lockdown measures were in

place. In the premises, the Owners reiterated their position that the order to discharge at

Chittagong was a breach of clause 59 of the Charterparty, but nevertheless went on to inform the

Charterers of various precautionary measures which it required to be implemented if discharge



                                                -5-
 Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 6 of 13 PageID #: 59


were to take place at Chittagong to protect the Vessel and its crew from the spread of

coronavirus. The Owners also rejected the Charterers’ suggestion that the Vessel was off-hire.

        18.       By an email sent at 23:16 on 24 April 2020, the Charterers responded to the

Owners’ message, inter alia objecting to the precautionary measures the Owners were proposing,

saying that there they were not justified or reasonable. There then followed lengthy

correspondence in which the parties sought to agree a procedure by which the Cargo

could be safely discharged. Following the eventual resolution of these issues, discharging

commenced at 23:00 on 28 May 2020.

        19.       On 23 July 2020, while discharging was still in progress, the Vessel was arrested

by the Bangladeshi court in support of a claim which had been brought against the Owners by

the receivers of the cargo, Deshbandhu Sugar Mills Ltd, arising out of the delay in discharging

the Cargo (the “Receivers”).

        20.       On 29 July 2020, at about 12:50 local time, discharging was completed. The

following day, at or about 20:43, the Charterers purported to redeliver the Vessel to the Owners.

For the avoidance of doubt, however, the Charterers were not entitled to redeliver the Vessel at

this time in circumstances where (a) the trip which was the subject of the Charterparty remained

incomplete and/or (b) the Vessel had not carried out the joint divers inspection which the

Charterers were obliged to arrange prior to her redelivery under clause 96 and/or (c) Charterers

had not replenished the vessel with sufficient bunker quantities so as to be redelivered with about

the same quantities as on delivery pursuant to the relevant Charterparty provisions. In the

circumstances, the Owners rejected the Charterers’ purported redelivery notice, as they were

entitled to do.

        21.       On or about 1 September 2020, the Vessel was released from arrest by the

Bangladeshi court following the provision by the Owners of security for the Receivers’ claim by



                                                 -6-
 Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 7 of 13 PageID #: 60


way of a bank guarantee Following the lifting of the arrest, on 3 September 2020, the Vessel

sailed from Chittagong to Trincomalee, Sri Lanka, to undergo an underwater inspection pursuant

to clause 96 of the Charterparty (poor visibility and underwater currents having prevented these

operations from taking place at Chittagong). The Charterers were invited to attend the inspection

but declined to do so. The underwater inspection reported that the Vessel’s underwater parts

were dirty, following which the Owners arranged for them to be cleaned. The total cost of the

inspection and cleaning was $14,400.

       22.     The Vessel sailed from Trincomalee at 12:18 UTC on 9 September 2020, at which

point the period of the Charterparty came to an end. At the time of redelivery, and as noted in the

Owners’ redelivery notice, the Vessel’s holds were unclean and there were 3.56 mt LSMGO

and 495.95 mt VLSFO on board.

       23.     By reason of the facts and matters stated above, the Charterers were liable to pay

hire under the Charterparty at all material times from the Vessel’s delivery into service on 1

March 2020 at 17:48 until the Vessel’s redelivery to the Owners at 12:18 on 9 September 2020.

Further or alternatively, if the Vessel was validly redelivered by the Charterers at 15:43 UTC

(20:43 local time) on 30 July 2020, the Owners claim and are entitled to damages for lost hire

and bunkers consumed during the approximately 42 days between 15:43 UTC on 30 July 2020

and 12:18 UTC on 9 September 2020. In particular:

       a.      By ordering the Owners to discharge the Vessel at Chittagong (and/or by

       persisting with such order) the Charterers breached clause 59 of the Charterparty and/or

       the safe port warranty in clause 6 of the Recap. In particular, at least as at 21 April 2020,

       the WHO had declared a contagious disease at the port of Chittagong for the

       purposes of clause 59 and/or the port of Chittagong was not a safe port. But for that

       breach, the Vessel would not have been arrested by the Receivers and the said time



                                                -7-
 Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 8 of 13 PageID #: 61


       and/or bunkers would not have been lost.

       b.       Further or alternatively, the Charterers are liable for the loss of hire and/or

       bunkers pursuant to the implied indemnity pleaded at paragraph 3A above. In particular,

       the said losses were the consequence of the Owners complying with the Charterers’

       orders to discharge the Vessel at Chittagong, and were not losses which, by the

       Charterparty, the Owners consented to bear.

       c.       During the aforesaid period, the Vessel consumed 2.55mt LSMGO and 183.16mt

       VLSFO by way of bunkers, at a cost of $625/mt LSMGO and $485/mt VLSFO,

       for which the Charterers, in the total amount of $90,426.35 are accordingly liable. As for

       the claim for lost hire, the applicable rate of hire is the prevailing market rate at which the

       Owners could have chartered the Vessel at or about 30 July 2020, as to which the Owners

       will adduce expert evidence at the appropriate time but reasonably believe is at least the

       Charterparty rate of $12,000/day.

       24.      Further or alternatively, and again if the Vessel was validly redelivered by the

Charterers at 15:43 UTC (20:43 local time) on 30 July 2020, the Charterers are in any event

liable for the loss of hire and/or bunkers consumed between 3 September 2020 and 9 September

2020 for breach of clause 96 of the Charterparty, by redelivering the Vessel without a joint

divers’ inspection having taken place.

       25.      Further, the Charterers are liable to pay the Owners the sum of $14,400 in respect

of the underwater inspection and cleaning at Trincomalee, pursuant to clause 96 of the

Charterparty.

       26.      Further, the Charterers are liable to pay the sum of $5,000 to the Owners pursuant

to clause 51 of the Charterparty for redelivering the Vessel with unclean holds.




                                                 -8-
 Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 9 of 13 PageID #: 62


       27.     The Vessel was delivered with 0 mt VLSFO on board. Charterers had stemmed

941.031 mt VLSFO at Santos on 12 March 2020. On 29 March 2020 Owners stemmed

599.996mt VLSFO at Port Elizabeth for their own account. The Vessel was redelivered with

495.95 mt VLSFO on board. During the course of the Charterparty the Charterers consumed

104.05 mt VLSFO owned by Owners. The Charterers are liable to indemnify the Owners in

respect of their depletion of Owners’ bunkers and/or are liable for conversion of Owners’

bunkers in the sum of 104.05 mt x $485 = $50,464.25.

       28.     On 10 September 2020, the Owners sent the Charterers a final hire statement

showing a balance outstanding under the Charterparty of $628,853.71. In breach of the

Charterparty, however, the Charterers have failed to pay the said sum to the Owners, or any part

of it. The Owners therefore now claim the said sum from the Charterers by way of debt or

damages.

       29.     Further or alternatively, pursuant to clause 8(d) of the Inter-Club Agreement, the

Charterers are liable to indemnify the Owners for 100% of the costs of defending the Receivers’

claims against them, together with any other sums which the Owners are required to pay the

Receivers in respect of their claim. In particular, as set out above, there is clear and irrefutable

evidence that the Receivers’ claim arose out of the Charterers’ orders to discharge the Vessel in

Chittagong, which was a breach of clause 59 of the Charterparty and/or the safe port warranty in

clause 6 of the Recap in circumstances where, at least by 21 April 2020, the WHO had declared

an infectious disease (i.e. coronavirus) at the port of Chittagong. In the alternative, the Owners

claim a 50% indemnity under clause 8(d) of the Inter-Club Agreement. The Owners claim a

declaration to the above effect, and will further particularize their claim in this regard as and

when the relevant costs and liabilities are incurred, but reasonably believe that the costs of

defense will amount to at least $250,000.



                                                 -9-
Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 10 of 13 PageID #: 63


       30.        Further, Owners are under the Charterparty terms and controlling English law due

their reasonable attorneys fees and costs arising in connection with the London arbitration, and

the fees and costs of the arbitrators, which Owners reasonably believe to be at least $250,000.

                               Count I – Breach of Maritime Contract

       31.        Liberty incorporates the above paragraphs as if fully set forth herein.

       32.        WBC breached its maritime contract with Liberty as set out above. Despite

repeated demand, Liberty remains unpaid.

       33.        Liberty therefore demands judgment, as set out more fully below.

                    Count II: Maritime Attachment and Garnishment (Rule B)

       34.        Liberty incorporates the above paragraphs as if specifically set forth herein.

       35.        Liberty seeks issue of process of maritime attachment so that it may obtain

       payment for the amounts due to it under the Charter.

       36.        No security for Liberty’s claims has been posted by WBC or anyone acting on its

behalf to date.

       37.        WBC cannot be found within this District within the meaning of Rule B, but is

believed to have, or will have during the pendency of this action, property and/or assets in this

jurisdiction consisting of cash, funds, freight, hire, and/or credits in the hands of garnishees in

this District, including but not limited to those named Garnishees herein.

                                           Prayer for Relief

       WHEREFORE, Liberty prays:

       A.         That in response to Count I, process of maritime attachment be issued to garnish

and attach property of WBC in the amount of at least $1,970,760.18 itemized as follows:


 Final Hire Statement                                            $      628,853.71




                                                  - 10 -
Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 11 of 13 PageID #: 64




 Pre-award Interest, interest, 5%, Compounded
 Quarterly, 2 years                                          $       65,706.47

 Estimated defense costs, Bangladesh arrest                  $      250,000.00

 Cost of maintaining Bangladesh bank guarantee               $      427,700.00


 Estimated London Arbitration, Attorneys and
 Arbitrators' Fees/Costs                                     $      598,500.00



 Total Security Amount:                                      $    1,970,760.18


in security of Liberty’s claims asserted in the Charter arbitration commenced in London, upon

that amount being garnished and attached, this action to be stayed and the amount to await final

award in arbitration and judgment entered on such award by this Court;

       B.      That in response to Count II, since Defendant cannot be found within this District

pursuant to Supplemental Rule B, this Court issue an Order directing the Clerk to issue Process

of Maritime Attachment and Garnishment pursuant to Rule B attaching all of WBC’s tangible or

intangible property or any other funds held by any garnishee, up to the amount of at least the

amount demanded herein to secure Liberty’s claims, and that all persons claiming any interest in

the same be cited to appear and, pursuant to Supplemental Rule B, answer the matters alleged in

the Verified Complaint;

       C.      That as provided in Supplemental Rule B, that such person over 18 years of age

be appointed as moved for herein pursuant to Supplemental Rule B and Fed. R. Civ. P. 4(c) to

serve process of Maritime Attachment and Garnishment in this action; and

       D.      That this Court award Liberty such other and further relief that this Court deems

just and proper.

Dated: September 3, 2021.

                                              - 11 -
Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 12 of 13 PageID #: 65




                                     YOUNG CONAWAY STARGATT & TAYLOR LLP


                                     /s/ Timothy Jay Houseal
                                     Timothy Jay Houseal (Del. Bar ID No. 2880)
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, DE 19801
                                     (302) 571-6682
                                     thouseal@ycst.com

                                     Liberty Shipholding, Inc. Counsel
OF COUNSEL
J. Stephen Simms
Simms Showers LLP
201 International Circle, Ste. 230
Baltimore, Maryland 21030
Telephone:     (410) 783-5795
Facsimile:     (410) 510-1789
jssimms@simmsshowers.com




                                             - 12 -
Case 1:21-cv-01265-UNA Document 16 Filed 09/03/21 Page 13 of 13 PageID #: 66




                                         VERIFICATION

       I am a Principal of the law firm Simms Showers LLP, of counsel to Plaintiff.

       The facts alleged in the foregoing complaint are true and correct to the best of my

knowledge and information based upon the records of Plaintiff made available to me by Plaintiff.

Authorized officers of Plaintiff are not readily available in this District to make verifications on

Plaintiff’s behalf. I am authorized to make this verification on Plaintiff’s behalf.

       I further certify that, pursuant to Supplemental Rule B, I caused a search to be made of

electronic records and Directory Assistance for addresses and telephone numbers of defendants

in this District. There is no record of any general or resident agent authorized to accept service

of process for Defendant in this District.

                    Pursuant to 28 U.S.C. § 1746(1), I solemnly declare under penalty of perjury
                    that the foregoing is true and correct.

                                                         Executed on September 3, 2021.

                                                         /s/ J. Stephen Simms
                                                         J. Stephen Simms




                                                - 13 -
